DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/777,548 filed January 30, 2020.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a light source device comprising: a frame disposed on the substrate and surrounding an outer side of the light emitting unit; a light permeable member disposed on the frame and covering the light emitting unit; a cover plate disposed on the light permeable member and fixed to the frame, wherein the cover plate has a thru-hole corresponding in position to the light emitting unit; and a detection unit including a detection circuit and two transmission circuits, wherein the detection circuit is formed on at least one of the light permeable member and the cover plate, the two transmission circuits are formed on the frame, and the detection circuit is electrically coupled to the upper electrode layer of the substrate through the two transmission circuits, in combination with the other limitations of claim 1. Claims 2-14 are also allowed based on their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (Pre-Grant Publication 2021/0376200)
Yamashita (Pre-Grant Publication 2021/0313767)
Chen (pre-Grant Publication 2018/0269347)
Kim (US Patent 9,799,802)
Patel (US Patent 8,604,436)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818